                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 MARY BETH HARCROW,

        Plaintiff,                                 Case No. 3:18-cv-00828

 v.                                                Judge William L. Campbell, Jr.
                                                   Magistrate Judge Alistair E. Newbern
 CLYDE HARCROW, et al.,

        Defendants.


                                  MEMORANDUM ORDER

       In this action, pro se Plaintiff Mary Beth Harcrow (Harcrow) alleges that her husband,

Defendant Clyde Harcrow (C. Harcrow) conspired with John Doe Defendants who are police

officers and other employees of Defendant Sumner County, Tennessee, or Defendant the City of

Millersville, Tennessee to harass her, prevent her from divorcing C. Harcrow, and cover up C.

Harcrow’s spousal abuse. (Doc. No. 6.) She further alleges that C. Harcrow, with the help of

Defendants Joseph Y. Longmire, Angelle H. Richardson, Leslie H. Harcrow (L. Harcrow), and

John Does 1–99, violated a protective order that prohibited him from entering the marital residence

in Goodlettsville, Tennessee, and that Sumner County and Defendant Katherine Brown Walker

refused to enforce that order. (Id.) Harcrow has sued the defendants for various violations of state

and federal law and seeks declaratory and injunctive relief and damages. (Id.)

       This order concerns (1) the absence of proof of service for C. Harcrow, L. Harcrow,

Richardson, the City of Millersville, and John Does 1–99 and (2) Harcrow’s failure to respond to

Sumner County’s motion for a more definite statement (Doc. No. 21) and Walker’s motion to

dismiss (Doc. No 24). For the reasons that follow, Harcrow will be ordered to show cause why her

claims against C. Harcrow, L. Harcrow, Richardson, and the City of Millersville should not be
dismissed for failure to comply with Federal Rule of Civil Procedure 4(m). She will also be ordered

to show cause why the pending motions (Doc. Nos. 21, 24) should not be granted as unopposed

and why, alternatively, this action should not be dismissed without prejudice for her failure to

prosecute her claims.

I.     Unserved Defendants

       Rule 4(m) states that, “[i]f a defendant is not served within 90 days after the complaint is

filed, the court—on motion or on its own after notice to the plaintiff—must dismiss the action

without prejudice against that defendant or order that service be made within a specified time.”

Fed. R. Civ. P. 4(m). However, if the plaintiff shows good cause for the failure, the court must

extend the time for service. Id. Rule 4(l) provides that, unless service has been waived or is being

effected by the U.S. Marshal, “proof of service must be made to the court . . . by the server’s

affidavit.” Fed. R. Civ. P. 4(l). “[T]he requirement of proper service of process ‘is not some

mindless technicality,’” Friedman v. Estate of Presser, 929 F.2d 1151, 1156 (6th Cir. 1991)

(quoting Del Raine v. Carlson, 826 F.2d 698, 704 (7th Cir. 1987)), nor is it “meant to be a game

or obstacle course for plaintiffs.” Ace Am. Ins. Co. v. Meadowlands Developer Ltd. P’ship, 140 F.

Supp. 3d 450, 455 (E.D. Pa. 2015). Rather, it goes to the very heart of a court’s ability to hear a

case. “[W]ithout proper service of process, consent, waiver, or forfeiture, a court may not exercise

personal jurisdiction over a named defendant.” King v. Taylor, 694 F.3d 650, 655 (6th Cir. 2012);

see also Mann v. Castiel, 681 F.3d 368, 372 (D.C. Cir. 2012) (explaining that “[s]ervice is . . . not

only a means of ‘notifying a defendant of the commencement of an action against him,’ but ‘a

ritual that marks the court’s assertion of jurisdiction over the lawsuit’” (quoting Okla. Radio

Assocs. v. FDIC, 969 F.2d 940, 943 (10th Cir. 1992))). Without personal jurisdiction being




                                                 2
properly established, a court cannot exercise its authority consistent with due process of law.

Friedman, 929 F.2d at 1156.

       On September 19, 2018, the Court notified Harcrow that “she is responsible for effecting

service of process on the defendants in accordance with . . . Rule 4 of the Federal [Rules] of Civil

Procedure,” and directed her to the Court’s online resources on that topic. (Doc. No. 4, PageID#

42 (emphasis in original).) Summonses issued for all the defendants except John Does 1–99 on

January 23, 2019. (Doc. No. 12.) To date, Harcrow has not filed proof of service for any defendant.

However, Longmire, Sumner County, and Walker have waived the defense of insufficient service

of process by filing motions under Federal Rule of Civil Procedure 12 (Doc. Nos. 14, 21, 24) that

do not argue that Harcrow’s service was defective. 1 See King, 694 F.3d at 656 (explaining that,

under Federal Rule of Civil Procedure 12(h)(1)(A), “a defendant who files a motion under Rule

12, yet fails to raise in that motion the defense of insufficient service of process, forever ‘waives’

that defense”). Counsel for the City of Millersville entered a limited appearance on February 13,

2019, to move for an extension of time to file a responsive pleading “to challenge, in part, service.”

(Doc. No. 13.) The City of Millersville has not subsequently filed a motion for an extension of

time or herwise responded to Harcrow’s complaint. None of the remaining defendants has

appeared in this action.

       It has been well over ninety days since Harcrow filed this action and she has not filed proof

of service for C. Harcrow, L. Harcrow, Richardson, or the City of Millersville, none of whom has

waived service of process. She also has not identified any John Doe defendant. Harcrow must


1
        Although Sumner County filed its motion for a more definite statement on behalf of itself
and “to the extent applicable, the unknown John Doe Defendants,” it is not clear at this time
whether those defendants are employees of the County or of the City of Millersville, and therefore
the Court will not conclude that the County’s motion waived any objection to service of process
that the Does might have. (Doc. No. 21, PageID# 398.)



                                                  3
therefore show good cause for her failure to achieve service. If she does not do so, the Court must

dismiss her claims without prejudice. Fed. R. Civ. P. 4(m).

II.    Failure to Prosecute

       Federal Rule of Civil Procedure 41(b) “confers on district courts the authority to dismiss

an action for failure of a plaintiff to prosecute the claim or to comply with the Rules or any order

of the Court.” Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 736 (6th Cir. 2008) (citing

Knoll v. AT&T, 176 F.3d 359, 362–63 (6th Cir. 1999)); see also Link v. Wabash R.R. Co., 370 U.S.

626, 630 (1962) (recognizing “the power of courts, acting on their own initiative, to clear their

calendars of cases that have remained dormant because of the inaction or dilatoriness of the parties

seeking relief”); Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir. 2013) (“It is well settled

that a district court has the authority to dismiss sua sponte a lawsuit for failure to prosecute.”).

Dismissal for failure to prosecute is a tool for district courts to manage their dockets and avoid

unnecessary burdens on opposing parties and the judiciary. See Schafer, 529 F.3d at 736 (quoting

Knoll, 176 F.3d at 363).

       Harcrow has not responded to Sumner County’s February 25, 2019 motion for a more

definite statement (Doc. No. 21) or Walker’s February 27, 2019 motion to dismiss (Doc. No. 24).

Under this Court’s Local Rules, it appears that any response in opposition to those motions would

now be untimely and that the motions should be deemed unopposed. M.D. Tenn. R. 7.01(a)(3)

(response) (“Except for motions for reconsideration . . . , any party opposing a motion must serve

and file a memorandum of law in response . . . not later than fourteen (14) days after service of the

motion . . .” and “[i]f a timely response is not filed, the motion shall be deemed to be unopposed .

. . .”). Given her pro se status, however, the Court will afford Harcrow an opportunity to show that

good cause exists to permit her to file untimely responses.




                                                 4
III.   Conclusion

       For the foregoing reasons, Harcrow is ORDERED to show cause by May 2, 2019, why her

claims against C. Harcrow, L. Harcrow, Richardson, the City of Millersville, and John Does 1–99

should not be dismissed for failure to comply with Rule 4. She is further ORDERED to show cause

by May 2, 2019, why the defendants’ pending motions (Doc. Nos. 21, 24) should not be granted

as unopposed and why, alternatively, this action should not be dismissed without prejudice under

Rule 41(b) for her failure to prosecute her claims.

       Harcrow is warned that her failure to respond to this order will likely lead to the

recommendation that the defendants’ motions be granted as unopposed or that this action be

dismissed without prejudice due to her failure to prosecute her claims.

       It is so ORDERED.



                                                      ____________________________________
                                                      ALISTAIR E. NEWBERN
                                                      United States Magistrate Judge




                                                 5
